Citation Nr: 0519116	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  05-09 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES


1.  Entitlement to service connection for Post-Traumatic 
Stress Disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
brain tumor (glioblastoma multiforme, right temporal lobe) 
including as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to 
December 1964 and from January 1966 to April 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2004, a statement of the case was issued in January 2005, and 
a substantive appeal was received in January 2005.  The 
veteran testified at a Board hearing at the RO in June 2005.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a December 2002 rating action, the RO denied service 
connection for glioblastoma multiforme, right temporal lobe; 
the veteran was informed of his procedural and appellate 
rights the same month but he did not appeal.  

2.  In March 2004, the veteran submitted evidence which was 
interpreted as an attempt to reopen the claim of entitlement 
to service connection for glioblastoma multiforme, right 
temporal lobe.

3.  The evidence received subsequent to the December 2002 
rating decision, by itself or when considered with previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim; the evidence is 
cumulative and redundant of the evidence previously 
considered at the time of the denial of the claim and does 
not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The December 2002 rating action which denied service 
connection for glioblastoma multiforme, right temporal lobe, 
is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for 
glioblastoma multiforme, right temporal lobe.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2002).  The VCAA prescribes VA 
duties to notify the claimant of evidence needed to 
substantiate a claim, of the evidence VA will obtain, and of 
the claimant's responsibilities with regard to obtaining 
evidence, and it also prescribes VA duties to help a claimant 
obtain relevant evidence.

In an April 2004 letter, the veteran was notified of the 
evidence needed to substantiate his claim.  However, with 
regard to the duty to help him obtain evidence, that is a 
duty that VA has in connection with an original claim or a 
claim for an increased evaluation.  In a claim such as this, 
where he has previously had the advantage of VA's assistance, 
but the claim was nevertheless denied and the denial became 
final, the duty to assist does not arise until new and 
material evidence has been received with which to reopen the 
claim.  Only then does the claim take on the character of an 
original claim, and VA has a duty to assist him in developing 
evidence in support thereof.  If the rule were otherwise, the 
concept of finality in the VA adjudication process would be a 
nullity.


Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a brain 
tumor (glioblastoma multiforme, right temporal lobe) 
including as due to herbicide exposure.
 
Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  Service connection may also 
be granted for a disease first diagnosed after service when 
all of the evidence establishes that the disease was incurred 
in service.  Id.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2004); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicide agents 
such as Agent Orange.  The list includes chloracne or other 
acneform disease consistent with chloracne, Type 2 (adult 
onset) diabetes, Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft- 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 
3.309(e).  Chloracne, porphyria cutanea tarda, and subacute 
peripheral neuropathy must be manifest within one year after 
the last exposure to an herbicide agent.  38 C.F.R. § 
3.307(a)(6).  The term "soft-tissue sarcoma" includes the 
following: Adult fibrosarcoma; Dermatofibrosarcoma 
protuberans; Malignant fibrous histiocytoma; Liposarcoma; 
Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
Proliferating (systemic) angioendotheliomatosis; Malignant 
glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma 
(malignant synovioma); Malignant giant cell tumor of tendon 
sheath; Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
Malignant mesenchymoma; Malignant granular cell tumor; 
Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell 
sarcoma of tendons and aponeuroses; Extraskeletal Ewing's 
sarcoma; Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e) (2004).

The Board notes further that the Secretary of the VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
57586-57589 (1996); 64 Fed. Reg. 59232-59243 (1999); 67 Fed. 
Reg. 42600-42608 (2002).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998). See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.

In August 2002, the veteran submitted a claim of entitlement 
to service connection for brain cancer alleging that the 
disability was due to herbicide exposure he had while on 
active duty in Thailand and Viet Nam.  

In a December 2002 rating action, the RO denied service 
connection for glioblastoma multiforme of the right temporal 
lobe.  The RO found that the disability was not one of those 
enumerated under 38 C.F.R. § 3.309 so service connection was 
not warranted on a presumptive basis due to exposure to 
herbicides.  The RO also determined that there were no 
findings or manifestations of a brain tumor until many years 
after the veteran's active duty service and that there was no 
basis in the available evidence of record to link the 
disability to the veteran's active duty service or to 
herbicide exposure.  The veteran was provided notice of the 
decision and of his appellate rights the same month but he 
did not file a notice of disagreement.  Therefore, the 
December 2002 rating decision became final based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.  Nevertheless, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Board shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims filed on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
amendment is applicable in this case.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2004).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed. " Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The pertinent evidence of record at the time of the December 
2002 rating action which denied service connection for 
glioblastoma multiforme of the right temporal lobe consisted 
of the service medical records and clinical and 
hospitalization records dated in 2001 and 2002.  The service 
medical records were negative for complaints of, diagnosis 
of, or treatment for glioblastoma multiforme of the right 
temporal lobe or any other brain tumor.  The clinical and 
hospitalization records revealed that a glioblastoma 
multiforme of the right temporal lobe was diagnosed in 
December 2001 but the records were silent as to any link 
between the disability and the veteran's active duty service.  

The evidence added to the record subsequent to the December 
2002 rating action consists of clinical records dated from 
2001 to 2004, records from the Social Security Administration 
and the transcript of the veteran's testimony before the 
undersigned in June 2005.  

The clinical records and the Social Security records received 
subsequent to December 2002 demonstrate that the veteran was 
diagnosed with glioblastoma multiforme of the right temporal 
lobe in December 2001.  The records do not indicate in any 
way, however, that the brain tumor was linked to the 
veteran's active duty service or to exposure to herbicide.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that additional evidence, which consists of 
records of post-service treatment that do not indicate in any 
way that a condition is service-connected, is not new and 
material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).

The veteran testified in June 2005 that his doctor said his 
cancer could have been due to herbicides but no doctor could 
ever conclusively say so.  It was the veteran's opinion that 
all his physical and mental problems were the direct result 
of his Viet Nam experience.  This testimony evidence is not 
new and material.  The fact that a physician could not 
affirmatively link a brain tumor to active duty does not 
support the veteran's claim and, in fact weighs against it.  
The veteran's opinion as to the etiology of his brain tumor 
was previously of record at the time of the December 2002 
rating action and is redundant.  The Board further notes this 
opinion is without probative value as the veteran is a lay 
person and is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also Moray v. 
Brown, 5 Vet. App. 211 (1993) (lay assertions on medical 
causation do not constitute material evidence to reopen a 
previously denied claim).  

The Board finds that new and material evidence has not been 
received to reopen the claim of entitlement to service 
connection for glioblastoma multiforme, right temporal lobe.  

The Board notes that at the hearing in June 2005 the 
undersigned agreed to keep the record open for thirty days so 
that the veteran could submit additional evidence, 
particularly records pertinent to the diagnosis of PTSD.  
Subsequent to the hearing, the veteran submitted release 
forms for medical sources.  At the hearing, the veteran was 
also informed that a medical nexus statement from his doctor 
regarding his claim for service connection claim for a brain 
tumor would be very helpful to his case.  Such statement was 
not submitted and the release forms that were furnished do 
not indicate the availability of such a statement.  
Consequently, the Board may provide a decision on the new and 
material issue.  The Board further notes that VA's duty to 
assist the veteran does not attach until new and material 
evidence has been received.  The issue of service connection 
for PTSD is discussed below.  




ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for glioblastoma 
multiforme, right temporal lobe has not been reopened.  The 
appeal is denied.  


REMAND

Service connection for PTSD requires: 1) medical evidence 
diagnosing PTSD; 2)  credible supporting evidence that the 
claimed in-service stressor actually occurred; and 3) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor.  38 C.F.R. § 3.304(f). 

In the current case, the evidence of record demonstrates that 
the veteran's best friend died in a plane crash in February 
1968.  Based on this, the RO has determined that the veteran 
has reported a credible in-service stressor.  The claim has 
been denied, however, as there is no competent evidence of 
record of a diagnosis of PTSD.  A VA examination in October 
2004 resulted in the opinion that the veteran did not have 
PTSD but he did have mild depression not otherwise specified.  
The examiner was unable to determine if the depression had 
been present during active duty.  

In June 2005, the veteran testified that he had been given a 
diagnosis of PTSD, and subsequent to the hearing, he 
submitted several executed releases to obtain medical 
evidence in support of his claim.  Two of the releases 
indicated that the veteran had been treated for PTSD and/or 
depression in 2004 and 2005.  The Board finds the RO must 
attempt to obtain this evidence.  The veteran's claim has 
been denied as there is no diagnosis of PTSD and no link 
between current symptoms and his in-service stressors.  The 
outstanding treatment records referenced by the veteran could 
include diagnoses of PTSD and/or depression which may be 
linked to the veteran's active duty service.  

Accordingly, the claim of entitlement to service connection 
for PTSD is hereby remanded for the following:

1.  The RO should attempt to obtain the 
medical records for which releases were 
submitted by the veteran in June 2005.  

2.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
PTSD.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


